Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 28, 2014

                                             No. 04-14-00600-CV

                                        IN RE Anthony CISNEROS

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On August 25, 2014, relator filed a petition for writ of mandamus. This court does not
have jurisdiction to grant the requested relief. Accordingly, relator’s petition for writ of
mandamus is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on August 28th, 2014.


                                                                       _____________________________
                                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2014.



                                                                       _____________________________
                                                                       Keith E. Hottle
                                                                       Clerk of Court




1
  This proceeding arises out of Cause No. 2013-PA-02118, styled In the Interest of J.J.C., et al., Children, pending
in the 37th Judicial District Court, Bexar County, Texas, the Honorable Charles E. Montemayor presiding.